Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 4/6/2022 has been considered.  Claims 3 and 9 have been cancelled and Claims 14-24 have been withdrawn.  Claims 1-13 are presently pending for examination and an action on the merit follows.  

Response to Arguments
101 Rejection
Applicant first argues that the claims are not directed to any patent-ineligible concepts.  “Remarks” at 10.  Examiner respectfully notes that the current guidance advises examiners to first determine whether the claim “recites” an abstract idea before determining whether the claim is directed to the abstract idea.  84 Fed. Reg. 50, 51 (“The procedure focuses on two aspects of Revised Step 2A: (1) Whether the claim recites a judicial exception; and (2) whether a recited judicial exception is integrated into a practical application. Only when a claim recites a judicial exception and fails to integrate the exception into a practical application, is the claim ‘‘directed to’’ a judicial exception, thereby triggering the need for further analysis pursuant to the second step of the Alice/Mayo test (USPTO Step 2B).”).  Examiner indicated in the Non-Final Rejection that abstract concepts are recited in the claims.  For example, “select a first serial number from the batch of serial numbers” is a recitation of a mental concepts since it may be performed in the mind and/or with pen and paper but for the recitation of the generic computer components.  See October 2019 Update (discussing the 2019 PEG and highlighting that the use of pen and paper does not preclude findings of mental concepts).  
	Applicant further notes that the claims present a practical application in addressing “the problem of known radio-frequency identification systems.”  “Remarks” at 10.  Examiner respectfully disagrees and reiterates that the mere automation of a practice that can be performed by hand (i.e. assigning serial numbers to tags) is not sufficient to demonstrate an improvement to technology in view of MPEP 2106.05.  
	Applicant further argues that the claims are eligible under Step 2B of the eligibility test.  “Remarks” at 10.  Examiner respectfully disagrees and maintains that the sending and receiving of data emulates computer activity rendered ineligible in view of Alice and MPEP 2106.05.  Further, limiting the invention to the RFID field amounts to field of use activity and is similarly insufficient to provide inventive concept.  Examiner respectfully maintains the rejection.  
103 Rejection 
Applicant argues that Campero does not explicitly disclose or suggest “wherein the allocation request indicates a batch size that is determined based on network connection quality between the RFID device and the remote server” as in the amended independent claims.  “Remarks” at 12-13.  Examiner respectfully disagrees.  Examiner notes that the fixed number of EPICs in Campero et al. is based on knowing that the network traffic is low during the night and that Campero et al. provides for obtaining EPICs as a “block” or “range” to decrease transmission time.  See, e.g., Campero et al. at [0030] (“Obtaining EPIC’s as a block, or particularly, as a range, may decrease the transmission time…”); id. at [0031] (“…request the EPIC’s…during idle times such as night time hours when network traffic is low….”).  That is, Campero et al. provide for requesting blocks of EPICs (i.e. a batch size) and that transmission speeds and network usage are considerations in obtaining EPICs.  Campero et al. [0030-0031].  Further, Examiner respectfully notes that having a fixed number is not required in Campero et al. (see, e.g., Campero et al. at [0031] (discussing that the EPICs may be obtained as needed or requested in advance)) and that disclosing a fixed number does not necessarily preclude considerations of network connection quality.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 7, and 13 substantially recite an apparatus for inventory management utilizing radio-frequency identification (RFID) technology, comprising:  a memory configured to store instructions; and a processor communicatively coupled with the memory, the processor configured to execute the instructions to:  transmit an allocation request for serial numbers to be associated with a product identifier; receive a batch of serial numbers from a remote server; select a first serial number from the batch of serial numbers, wherein the first serial number is selected during a time period in which the apparatus lacks network connectivity with the remote server; transmit the first serial number to a first RFID tag configured to be coupled with an article associated with the product identifier; and transmit an update to the remote server indicating that the first serial number has been registered to the first RFID tag, in response to determining the apparatus is communicatively connected to the remote server, wherein the allocation request indicates a batch size that is determined based on network connection quality between the RFID device and the remote server.  
These limitations cover a process that, under their broadest reasonable interpretations, cover mental concepts but for the recitation of generic computer components.  That is, other than reciting “RFID technology,” “memory,” “processor,” “apparatus,” “remote server,” and “RFIG tag,” nothing in Claims 1, 7, and 13 precludes the steps from practically being performed in the mind.  For example, but for the recited elements, the limitations in the context of Claims 1, 7, and 13 encompass assigning serial numbers to tags.  If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind (or pen and paper as per the October 2019 Update) but for the recitation of generic computer components (i.e. select a first serial number), then the claim limitation falls within the “Mental Processes” grouping of abstract ideas.  Claims 1, 7, and 13 therefore recite abstract ideas.  
This judicial exception is not integrated into a practical application.  As stated above, Claims 1, 7, and 13 recite the additional elements of “RFID technology,” “memory,” “processor,” “apparatus,” “remote server,” and “RFIG tag” to perform the recited limitations.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of sending and receiving tag data), add insignificant extra-solutionary activity to the abstract idea (i.e. transmit data), and generally link the use of the judicial exception to a particular environment or a field of use (i.e. RFID technology) such that they amount to no more than mere instructions to apply the judicial exception using generic computer elements.  MPEP 2106.05 (f-g).  Additionally, Claims 1, 7, and 13 do not present a technical solution to a technical problem, but rather, use generic elements to assign serial numbers to tags.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  Claims 1, 7, and 13 are therefore directed to an abstract idea.  
Claims 1, 7, and 13 do not limit “RFID technology,” “memory,” “processor,” “apparatus,” “remote server,” and “RFIG tag” to significantly more than what is already known.  That is, the functions of all elements in the claims do not recite significantly more than data collection, transmitting, and processing components and devices for performing well-understood, routine, and conventional activity.  For example, an apparatus with memory and processors for executing steps is insufficient to offer inventive concept in a claim in view of the Alice decision.  See Alice Corp. Pty. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.”).  Here, Applicant’s apparatus with processors and a memory are comparable to “a programmed computer” deemed ineligible in the Alice decision.  Notably, the MPEP advises that applying conventional components for transmitting and receiving data amounts to well-understood, routine, and conventional activity in view of Federal Circuit decisions.  See MPEP 2106.05 (“sending messages over a network…computer receives and sends information over a network….”).  As such, an apparatus and a remote server for sending and receiving data is insufficient to provide inventive concept to the claim.  Moreover, the RFID technology for writing information onto an RFID tag demonstrates field of use activity in the context of the present claims.  Namely, the court in Flook established that “limiting an abstract idea to one field of use or adding token postsolution components” fails to make a concept eligible.  Parker v. Flook, 437 U.S. 584 (1978).  Accordingly, Examiner submits that the RFID capabilities disclosed in the claims are analogous to field of use elements cautioned against by the Flook court.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication of inventive concept in the claims.  Claims 1, 7, and 13 are therefore ineligible.  
Please note:  Claims 1 and 13 recite substantially similar limitations and elements to Claim 7 mutatis mutandis.  As such, the analysis for Claim 7 applies equally to Claims 1 and 13, as indicated in the rejection above.  Claims 1, 7, and 13 are therefore ineligible.  
Claims 2-6 and 8-12 do not add “significantly more” to the ineligibility of Claims 1 and 7, respectively, and merely recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 2-6 and 8-12 cover subject matter that, under the broadest reasonable interpretation, amounts to subject matter viewed as mental processes but for the generic components of parent Claims 1 and 7 discussed above.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  Claims 2-6 and 8-12 are therefore also ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Campero et al. (WIPO Publication Application No. 2004100098) in view of McAllister (U.S. Patent Application Publication No. 20160162773).  

	As per Claims 1, 7, and 13, Campero et al. teach a method (and apparatus (Claim 7) and medium (Claim 13)) for inventory management utilizing radio-frequency identification (RFID) technology (Campero et al. teach writing identifying information to RFID tags and using the information to perform various inventory management processes (Abstract) ), comprising:
	transmitting, via a RFID device, an allocation request for serial numbers to be associated with a product identifier (Campero et al. teach requesting EPICs [0030-0031] via an RFID device (FIG. 1));
	receiving a batch of serial numbers from a remote server (Campero et al. teach receiving a bulk of EPICs for each UPC [0030]);
	selecting a first serial number from the batch of serial numbers, wherein the first serial number is selected during a time period (Campero et al. teach assigning EPICs to each item in a group [0038]); 
	transmitting the first serial number to a first RFID tag configured to be coupled with an article associated with the product identifier (Campero et al. teach writing the entire pseudo-EPIC to the RFID tag for each item [0048]); and
	transmitting an update to the remote server indicating that the first serial number has been registered to the first RFID tag (Campero et al. teach updating both the local database and the LAVS 170 [0028] [0033] (FIG. 1)),
	wherein the allocation request indicates a batch size that is determined based on network connection quality between the RFID device and the remote server (Campero et al. teach forecasting a number in advance to request during idle times or other times where network traffic is low [0031]).
	Campero et al. go as far as to teach optimizing request times for the EPICs by making requests during idle times when network traffic is low [0031], but do not explicitly disclose wherein the first serial number is selected during a time period in which the RFID device lacks network connectivity with the remote server and in response to determining the RFID device is communicatively connected to the remote server.  However, McAllister in a related art of commissioning RFID tags (Abstract) does teach encoding the RFID tags without an ongoing connection to a remote entity [0012] [0049] [0071] [0199] and transmissions in response to determining a connection [0048-0049].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Campero et al. with wherein the first serial number is selected during a time period in which the RFID device lacks network connectivity with the remote server and in response to determining the RFID device is communicatively connected to the remote server as seen in McAllister in order to mitigate the need for continuous wireless network connectivity, thereby eliminating the possibility for non-deterministic network delays, and thus allowing for increased efficiency (Please see McAllister at [0015]).  

	As per Claims 2 and 8, Campero et al. teach transmitting a second allocation request for additional serial numbers, responsive to determining a count of unselected serial numbers in the batch is less than a threshold amount (Campero et al. teach requesting more serial numbers whenever the count of available EPICs falls below a preset number or falls to zero [0031]). 

	As per Claims 4 and 10, Campero et al. teach the allocation request indicates a batch size that is determined based on a length of time between communications between the RFID device and the remote server (Campero et al. teach requesting more numbers than required in order to reduce the number of interactions with the LAVS 170 [0032]).

	As per Claims 6 and 12, Campero et al. teach the batch of serial numbers comprises a list of one or more serial number ranges (Campero et al. teach obtaining ranges of EPICs defined by the first and last in the range [0030]).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Campero et al. (WIPO Publication Application No. 2004100098) in view of McAllister (U.S. Patent Application Publication No. 20160162773) and Melendez et al. (U.S. Patent Application Publication No. 2008061935).  

	As per Claims 5 and 11, Campero et al. teach returning the batch of serial numbers, responsive to determining that an expiry of a time duration associated with the batch of serial numbers (Campero et al. teach assigning an expiration date for each group of EPICs such that the EPICs are automatically removed from the local database and returned to the LAVs at the expiration [0033]).
	Campero et al. do not explicitly disclose discarding and requesting a second batch of serial numbers from the remote server as in the context above.  However, Melendez et al. in a related art of RFID tag writing do teach that value data may be deleted and updated based on an expiry [0032].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Campero et al. with discarding and requesting a second batch of serial numbers from the remote server as seen in Melendez et al. in order to decrease system storage requirements, thereby decreasing system strain, and thus ensuring optimal efficiency.  One having ordinary skill in the art would be motivated to make this modification in order to decreasing time in processing and filtering tag data, thereby decreasing time in tag allocation, and thus increasing throughput of allocated tags.  These inventions when viewed in a combined state would yield predictable results in writing tag data.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644. The examiner can normally be reached 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE ELENA BRUNER/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627